DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/385,333 of LEITERMANN et al. for “RADIOFREQUENCY IDENTIFICATION EQUIPPED MEDICAL CABINET SYSTEMS AND METHODS OF ASSEMBLY AND USE THEREOF” filed on July 26, 2021 has been examined. 

Drawings
Drawings Figures 1-17 submitted on July 26, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2021 is being considered by the examiner. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10, 14-17 and 23-24 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6-16 of U.S. Patent No. 11,075,438 B2. The difference between the patented narrower claims 1-4 and 6-16 and the instant broad claims 1-4, 6-10, 14-17 and 23-24 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/385,333:
U.S. Patent No. 11,075,438 B2:

Claim 1: A system, comprising: a radio frequency identification (RFID) storage container, the RFID storage container comprising: a control unit, and a first shelf that includes a first plurality of antennas; and a second shelf includes a second plurality of antennas; wherein the RFID storage container, the first shelf, and the second shelf are cooperatively configured to: transmit a first RFID emission signal via a first transmission wire to the first shelf of the RFID storage container and a second RFID emission signal via a second transmission wire to the second shelf of the RFID storage container; emit, via a first antenna of the first plurality of antennas, a first electromagnetic signal based on the first RFID emission signal; emit, via a second antenna of the first plurality of antennas, a second electromagnetic signal based on the first RFID emission signal; determine, from one or more RFID tags associated with one or more corresponding products located in the RFID storage container, when a first responsive signal is communicated from the one or more RFID tags via the first or second electromagnetic signals; emit, via a first antenna of the second plurality of antennas, a third electromagnetic signal based on the second RFID emission signal; emit, via a second antenna of the second plurality of antennas, a fourth electromagnetic signal based on the second RFID emission signal; determine, from one or more RFID tags associated with one or more corresponding products located in the RFID storage container, when a second responsive signal is communicated from the one or more RFID tags by the third or fourth electromagnetic signal; and transmit a status of the one or more corresponding products based on the determination of the first responsive signal or the second responsive signal from the one or more RFID tags.





Claim 2: The system of claim 1, wherein the first shelf is in communication with a shelf controller that is configured to communicate with the control unit and selectively couple one or more antennas of the first plurality of antennas with the first transmission wire.

Claim 3: The system of claim 1, wherein the first transmission wire and the second transmission wire are approximately equal in length or have an approximately equal impedance.

Claim 4: The system of claim 2, wherein the first shelf is configured to interrogate the one or more RFID tags affixed to products stored on the first shelf or the second shelf.

Claim 6: The system of claim 2, wherein each antenna of the first plurality of antennas is communicatively coupled to a switching component.





Claim 7: The system of claim 6, wherein a portion of each antenna of first plurality of antennas overlaps with at least one other antenna of the first plurality of antennas.


Claim 8: The system of claim 6, wherein the switching component is configured to activate the first antenna of the first plurality of antennas, while at least one other antenna of the first plurality of antennas remains in an open circuit state.


Claim 9: The system of claim 1, wherein the control unit is configured to adjust a power level of the first RFID emission signal communicated to the first shelf to determine a location of a product located on the first shelf.

Claim 10: The system of claim 9, wherein the control unit is further configured to variably adjust the power level of the first RFID emission signal, and to determine a threshold readability of the one or more RFID tags located proximal to the first shelf.

Claim 14: A radio frequency identification (RFID) storage container, comprising: a control unit configured to transmit a first RFID emission signal via a first transmission wire and a second RFID emission signal via a second transmission wire; and a first shelf comprising a controller and a plurality of antennas, the first shelf being configured to: receive the first RFID emission signal via the first transmission wire; emit, via the plurality of antennas, an electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products, a responsive signal; and transmit a status signal based on the received responsive signal of the one or more RFID tags.








Claim 15: The RFID storage container of claim 14, wherein the plurality of antennas are communicatively coupled to a switching circuit.



Claim 16: The RFID storage container of claim 14, wherein the control unit is further configured to adjust a power level of the first RFID emission signal transmitted to the first shelf to determine a location of a product located on the first shelf.



Claim 17: The RFID storage container of claim 16, wherein the control unit is further configured to variably adjust the power level of the first RFID emission signal, and to determine a threshold readability of RFID tags proximal to the first shelf or a second shelf.

Claim 23: A method for managing inventory, the method comprising: transmitting a first RFID emission signal via a first transmission wire to a first shelf of a storage container and a second RFID emission signal via a second transmission wire to a second shelf of the storage container; emitting via a first antenna of a first plurality of antennas, a first electromagnetic signal based on the first RFID emission signal; emitting via a second antenna of the first plurality of antennas, a second electromagnetic signal based on the first RFID emission signal; determining from one or more RFID tags associated with one or more corresponding products located in the storage container, when a first responsive signal is communicated from the one or more RFID tags via the first or second electromagnetic signals; emitting via a first antenna of a second plurality of antennas, a third electromagnetic signal based on the second RFID emission signal; emitting via a second antenna of the second plurality of antennas, a fourth electromagnetic signal based on the second RFID emission signal; determining from one or more RFID tags associated with one or more corresponding products located in the RFID storage container, when a second responsive signal is communicated from the one or more RFID tags by the third or fourth electromagnetic signal; and transmitting a status of the one or more corresponding products based on the determination of the first responsive signal or the second responsive signal from the one or more RFID tags.















Claim 24: The method of claim 23, wherein the first transmission wire and the second transmission wire are approximately equal in length or have an approximately equal impedance.


Claim 1: A system, comprising: a radio frequency identification (RFID) storage container comprising a control unit, a first shelf having a first plurality of antenna loops comprising a first array of antennas and a second shelf having a second plurality of antenna loops comprising a second array of antennas, the RFID storage container configured to: transmit, via the control unit, a first RFID emission signal via a first transmission wire to the first shelf of the RFID storage container and a second RFID emission signal via a second transmission wire to the second shelf of the RFID storage container; emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal; emit, via a second antenna loop of the first array of antennas, a second electromagnetic signal based on the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored by the RFID storage container, a first responsive signal from the one or more RFID tags upon activation of the one or more RFID tags by one or more of the first and second electromagnetic signals; emit, via a first antenna loop of the second array of antennas, a third electromagnetic signal based on the second RFID emission signal; emit, via a second antenna loop of the second array of antennas, a fourth electromagnetic signal based on the second RFID emission signal; receive, from one or more of the RFID tags, a second responsive signal from the one or more RFID tags upon activation of the one or more RFID tags by one or more of the third and fourth electromagnetic signals; and transmit a status of the one or more products based on the reception of the first response signal and the second responsive signal from the one or more RFID tags; a remote computing device configured to: receive the status of the one or more products; and monitor an inventory based on the status of the one or more products.

Claim 2: The system of claim 1, wherein the first shelf is in communication with and coupled to a shelf controller configured to communicate with the control unit and selectively couple one or more antenna loops of the first array of antennas with the first transmission wire.

Claim 3: The system of claim 1, wherein the first transmission wire and the second transmission wire are equal in length.



Claim 4: The system of claim 2, wherein the first shelf is configured to activate one or more RFID tags applied to products stored on either or both of the first shelf and the second shelf.

Claim 6: The system of claim 2, wherein the first array of antennas includes a plurality of antenna loops, wherein each antenna loop of the first array of antennas is communicatively coupled to a switching circuit.



Claim 7: The system of claim 6, wherein a portion of each antenna loop of the first array of antennas overlaps with at least one other antenna loop of the first array of antennas.

Claim 8: The system of claim 6, wherein the switching circuit is configured to activate a designated antenna loop of the first array of antennas, while at least one other antenna loop of the first array of antennas remains in an open circuit status.

Claim 9: The system of claim 1, wherein the control unit is configured to adjust a power level of the RFID emission signal transmitted to the first shelf to determine a location of a given product stored on the first shelf.

Claim 10: The system of claim 9, wherein the control unit is further configured to variably adjust the power level of the transmitted first RFID emission signal, and to determine a threshold readability of the one or more RFID tags located proximal to the first shelf.

Claim 11: A radio frequency identification (RFID) storage container, comprising: a control unit configured to transmit a first RFID emission signal and a second RFID emission signal via a first transmission wire and a second transmission wire, respectively; a first shelf comprising a controller and an array of antennas, the first shelf being configured to: receive, at the controller, the first RFID emission signal from the control unit via the first transmission wire; emit, via the array of antennas, an electromagnetic signal in response to receipt of the first RFID emission signal; receive, from one or more RFID tags associated with one or more corresponding products stored on the first shelf, a responsive signal from the one or more RFID tags upon corresponding receipt of the electromagnetic signal; and transmit to the control unit detected responses of the one or more products based on the response to the electromagnetic signal, wherein the first transmission wire and the second transmission wire are equal in length.

Claim 12: The RFID storage container of claim 11, wherein the array of antennas includes a plurality of antennas, wherein two or more antennas of the plurality of antennas are communicatively coupled to a switching circuit.

Claim 13: The RFID storage container of claim 11, wherein the control unit is configured to adjust a power level of the first RFID signal transmitted to the first shelf to determine a location of a given product stored on the first shelf.



Claim 14: The RFID storage container of claim 13, wherein the control unit is further configured to variably adjust the power level of the transmitted first RFID emission signal, and to determine a threshold readability of RFID tags proximal to the first shelf or a second shelf.

Claim 15: A method for managing inventory, the method comprising: transmitting a first radio frequency identification (RFID) signal via a first transmission wire of a first conductive coupling from a control unit to a first shelf of a storage container; transmitting a second radio frequency identification (RFID) signal via a second transmission wire of a second conductive coupling from the control unit to a second shelf of the storage container; transmitting a control signal via the first conductive coupling from the control unit to a shelf-located controller of the first shelf of the storage container; receiving the control signal at the shelf-located controller of the first shelf; based on the control signal received at the shelf-located controller of the first shelf: causing a first antenna loop of a first plurality of antenna loops of the first shelf to couple with the first transmission wire of the first RFID signal, causing the first antenna loop of the first plurality of antenna loops to decouple from the first transmission wire of the first RFID signal, causing a second antenna loop of the first plurality of antenna loops to couple with the first transmission wire of the first RFID signal, causing the second antenna loop of the first plurality of antenna loops to decouple from the first transmission wire of the first RFID signal; receiving the control signal at the shelf-located controller of the second shelf; and based on the control signal received at the shelf-located controller of the second shelf: causing a first antenna loop of a second plurality of antenna loops to couple with the second transmission wire of the second RFID signal, causing the first antenna loop of the second plurality of antenna loops to decouple from the second transmission wire of the second RFID signal, causing a second antenna loop of the second plurality of antenna loops to couple with the second transmission wire of the second RFID signal, and causing the second antenna loop of the second plurality of antenna loops to decouple from the second transmission wire of the second RFID signal.

Claim 16: The method of claim 15, wherein the first transmission wire and the second transmission wire are equal in length.




In view of the above, since the subject matters recited in the broad claims 1-4, 6-10, 14-17 and 23-24 of the instant application were fully disclosed in and covered by narrow claims 1-4 and 6-16 of U.S. Patent No. 11,075,438 B2, allowing the claims 1-4, 6-10, 14-17 and 23-24 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Allowable Subject Matter
Claims 5, 11-13, 18-22 and 25-27 are objected to as being dependent upon a rejected base claims 1 and 8, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

The prior art of Wicks et al. (U.S. Publication No. 2017/0262797 A1), discloses a system, comprising a radio frequency identification (RFID) storage container comprising a control unit, a first shelf having a first antenna loop and a second shelf having a second antenna loop (the cabinet 10 has a top wall 11, a left side wall 12, a right 13 side wall, and a bottom wall 14, together defining an interior space. At least one shelf 15 separates the cabinet's interior space into distinct storage regions 16. In an exemplary embodiment, at least one of the cabinets 10 in a storage room is a radio frequency identification (RFID) equipped cabinet 10 [i.e. a radio frequency identification (RFID) storage container] that includes an associated RFID reader 20 (FIG. 2) that can detect and read information embedded in RFID tags associated with (e.g., attached to) the medical items 1 stored within the cabinet 10, described in Paragraph 0028, illustrated in FIGS. 2 and 3. In this embodiment, the cabinet 10 includes a power supply unit (PSU) 32 that supplies power from an external source, such as a standard power outlet, to the cabinet's computer 30 [i.e. a control unit] and to other electrical components (e.g., RFID reader 20) by direct power cable connections and/or indirectly through connections with one or more of the other components as illustrated in FIG. 2. Optionally, the cabinet 10 may include a backup power supply, such as a battery 34 that supplies power to one or more electrical components in the event of a main power failure (e.g., the cabinet is unplugged from the external power source or the PSU 32 fails). The computer 30 is connected to the RFID reader 20 through a digital signal connection 40. The RFID reader 20 is connected via RF signal connections 42 to antenna boards 44 and their associated antennas 46 located in each shelf 15 [as shown in FIG. 2 a first shelf having an antenna loop and a second shelf having a second antenna loop], described in Paragraph 0029); and a remote computing device configured to receive the status of the one or more products (the inventory management system 22 may instruct the transceiver 24, 240 to transmit a one-way beacon signal indicating that a product stored on the associated cabinet has expired or been recalled. A handheld mobile device 25 may be configured to receive the beacon signal and notify the user that the cabinet contains the expired or recalled product [i.e. receive the status of the one or more products], described in Paragraph 0036); and monitor an inventory based on the status of the one or more products (messages may also include information that the cabinet 10 would otherwise transmit via the primary communication channel 21 during normal operation, such as inventory counts or other information read from the RFID tags stored in or near the cabinet [i.e. monitor an inventory based on the status of the one or more products]. Thus, through this additional secondary communication channel 23, valuable information can be obtained from, and delivered to, the offline cabinet 10 through the communication link established with the nearby cabinet 100 without requiring a technician to perform a visit to physically inspect the offline cabinet 10, which can be expensive and time consuming. Additionally, operating data such as inventory counts can be transmitted to the inventory management system 22 with little or no delay or interruption, described in Paragraph 0038).

The prior art of Bauer et al. (U.S. Publication No. 2006/0238307 A1), discloses a system, comprising a control unit, a first shelf having a first plurality of antenna loops and a second shelf having a second plurality of antenna loops (reader unit 100 is connected by a cable 203 to a reader antenna 200. The reader antenna 200 typically consists of at least a loop 201 and a tuning circuit 202, described in Paragraph 0006, independent shelf systems 501a, 501b ... 501n and 502a, 502b ... 502n are each provided with multiple antennae 200 that are each connected to a reader unit 120 by a transmission cable 222. Each reader unit 120 has a controller or control unit 124 [i.e. a control unit] that uses a control cable 221 in selecting which antenna is active at any time. Between shelves, the cables 221 and 222 may be interconnected using connectors 526. While the embodiment disclosed in FIG. 3A shows that each group of shelves has an RFID system with a reader unit 120 connected to multiple antennae 200 [i.e. a first shelf having a first plurality of antenna loops and a second shelf having a second plurality of antenna loops], described in Paragraph 0077), the RFID storage container configured to transmit, via the control unit, a first RFID emission signal via a first transmission wire and a second RFID emission signal via a second transmission wire (the reader unit transmits a modulated RF signal through the first transmission cable [i.e. transmit a first RFID emission signal via a first transmission wire] and transmits an unmodulated RF signal through the second transmission cable [i.e. transmit a second RFID emission signal via a second transmission wire], described in Paragraph 0031); emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal (transmits a modulated RF signal to the first and one or more additional RF antennae [i.e. a first electromagnetic signal] through the first transmission cable, described in Paragraph 0032, a first RF antenna connected to the reader unit by a first transmission cable through a first switch; and a one or more additional RF antennae connected to the reader unit by the same first transmission cable through respective one or more additional switches; determining item information of items to be inventoried by selectively energizing the first and one or more additional RF antennae of each of the intelligent stations [i.e. emit, via a first antenna loop, a first electromagnetic signal based on the first RFID emission signal] to determine item information of items that are located on the respective intelligent stations, described in Paragraph 0024); and emit, via a second antenna loop, a second electromagnetic signal (the intelligent station further includes a second transmission cable that connects the reader unit to auxiliary RF antenna loops, each of the auxiliary RF antenna loops arranged proximate to a corresponding one of the first and one or more additional RF antennae. The auxiliary antennae receive an unmodulated RF signal that powers up the tags [i.e. emit, via a second antenna loop a second electromagnetic signal based], which are normally not powered in the absence of an RF signal, described in Paragraph 0014).

The prior art of Chung et al. (U.S. Publication No. 2004/0164864 A1), discloses 
 discloses a system, comprising a first plurality of antenna loops comprising a first array of antennas (An array of antennas 130 is formed by antenna loops 132 [i.e. a first plurality of antenna loops comprising a first array of antennas] on the flexible panels 131 of the partible curtain-type doorway, e.g., a personnel or vehicle entrance to a building or other facility. Each antenna loop 132 is formed of a metal conductor, such as a strip of copper or aluminum conductor, attached to panel 131, such as by an adhesive or by heat bonding, and may be laminated between two sheets of the substrate 131 material that are laminated together either adhesively or by heat to enclose antenna loop 132 therebetween, described in Paragraph 0064); transmit, via the control unit, a first RFID emission signal via a first transmission wire (Cable 38 couples RF signals from processor 50 to antennas 31-34 to be transmitted to RFID tags 44 [i.e. transmit, via the control unit, a first RFID emission signal via a first transmission wire to the first], if any, proximate portal 10” and also couples RF signals transmitted by RFID tags 44, described in Paragraph 0040); emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal (Cable 38 couples RF signals from processor 50 to antennas 31-34 to be transmitted to RFID tags 44 [i.e. emit, via a first antenna loop of the first array of antennas, a first electromagnetic signal based on the first RFID emission signal], if any, proximate portal 10" and also couples RF signals transmitted by RFID tags 44, described in Paragraph 0040); and receive, from one or more RFID tags, a first responsive signal from the one or more RFID tags upon activation of the one or more RFID tags by one or more of the first and second electromagnetic signals (A typical reader includes a receiver and a decoder function for providing information (data) received via an antenna, e.g., a loop antenna, from a wireless tag. Such reader may also include a write function for writing information via the antenna to the wireless tag 44. Such reader and/or reader/writer typically receives and/or transmits signals at a frequency, e.g., at about 13.56 MHZ, 125 kHz, 915 MHZ or 2.45 GHz. Signals communicated between the reader/writer and the tag interact with the tag for initiating and/or controlling operation of the tag, and/or for transmitting information to the tag (the "writing”) or for retrieving information from the tag (the “reading"). Typically, the signal from the reader/writer activates and controls the tag which returns a signal in response [i.e. receive, from one or more RFID tags, a first responsive signal from the one or more RFID tags upon activation of the one or more RFID tags by one or more of the first and second electromagnetic signals] thereto, such returned signal including, for example, an identifying number or other identifier, or other useful information or data, described in Paragraph 0043).

The prior art of Gentile et al. (U.S. Publication No. 2015/0041537 A1), discloses a radio frequency identification (RFID) storage container, to transmit a RFID emission signal via a first transmission wire and a second transmission wire to the first and second shelf of the storage container (described in Paragraphs 0019, 0022, 0043-0044 and 0060).

The prior art of Chen et al. (U.S. Publication No. 2009/0115579 A1), discloses a control unit configured to transmit a first RFID emission signal and a second RFID emission signal (described in Paragraphs 0015-0017).

The prior art of Higham (U.S. Publication No. 2006/0022827 A1), discloses an RFID for cabinet for monitoring items having an RFID tag includes a cabinet having at least one locking front door. An RFID detector is used for monitoring each item placed within the cabinet and is located within the interior of the cabinet. A computer is coupled to the RFID cabinet and controls opening and closing of the front door and is configured to receive an input that identifies the user. In this way, the computer is configured to periodically record data read from the RFID tags by the RFID detector (described in Paragraphs 0021-0025).
The prior art of Morris et al. (U.S. Publication No. 2015/0122887 A1), discloses an RFID reader for tracking a plurality of RFID tags, the RFID reader comprising an array of multilayer antennas each multilayer antenna comprising a first coil and a second coil, the first coil being superimposed above the second coil; and an electronics unit configured to transmit a signal to and receive and process information from each multilayer antenna (described in Paragraphs 0039-0045).

The prior art of D’annunzio (U.S. Publication No. 2019/0073576 A1), discloses a device for checking the presence of articles on a shelf, that includes a detector circuit for detecting the presence of at least one article placed in at least one area of the shelf, the detector circuit being capable of switching between an article detection state, wherein it detects the presence of at least one article in the area, and an article non-detection state, wherein it does not detect any article in the area, and an RFID tag connected to the detector circuit and capable of reading and storing the article detection state or article non-detection state, of the detector circuit, the RFID tag further including an identification code for identifying the shelf area and being arranged to communicate the identification code and the state of the detector circuit to a remote RFID reader (described in Paragraphs 0031-0049).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SISAY YACOB/							July 16, 2022           Primary Examiner, Art Unit 2685